DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a mechanism” in claim 36.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 46 recites the limitation "the first rod" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 46 recites the limitation "the first support and the second support" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 46 recites the limitation "the second rod" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strippgen et al. (US Pub 2003/0205075).
With respect to claim 31, Strippgen discloses an orthopedic rod bender (See figures 2 and 5 below) comprising: a rod receiving zone (fig 2, 142) configured to receive a first rod having a predefined curvature and a second rod to which a curvature is to be imparted (two rods 14 can fit between the supports and mobile head); a first support (fig 2, 140 bottom) and a second support (fig 2, 140 top) for contacting the first rod, the first support and the second support being located on a first side (right side in fig 2) of the rod receiving zone; and a mobile head (fig 2, 150) located on a second side (left side of fig 2) of the rod receiving zone opposite the first side, the mobile head configured to displace towards the first side (moved by threaded mechanism 40) and, in the rod receiving zone, configured to contact the second rod and to apply a force to the second rod to push the second rod towards the first rod to impart a curvature to the second rod (paragraph 8). With respect to claim 32, Strippgen discloses, wherein the mobile head is further configured to apply the force to the second rod to push the second rod towards the first rod to impart a matching or corresponding curvature of the first rod to the second rod (paragraph 8, force applied to curve the rod if two rods are in place the curves will match when activated). With respect to claim 33, Strippgen discloses wherein the mobile head is further configured to apply the force to the second rod to push the second rod towards the first rod to impart a curvature of the first rod to the second rod and thereby solely generate tensional forces in the second rod (paragraph 8). With respect to claim 34, Strippgen discloses wherein the rod receiving zone includes a first lateral opening (see fig 5 below) and a second lateral opening (See fig 5 below) permitting the first rod and the second rod to be displaced laterally within the rod receiving zone (paragraph 8 discloses moving the rod laterally in the bender). With respect to claim 35, Strippgen discloses wherein the mobile head is configured to be displaced linearly (along the threaded rod axis) towards the first support and second support. With respect to claim 36, Strippgen discloses further comprising: a mechanism (threaded rod and knob) to convert a rotational motion into a linear motion to displace the mobile head linearly towards the first support and the second support. With respect to claim 37, Strippgen discloses further comprising: a body (fig 5, 32) defining the rod receiving zone. With respect to claim 38, Strippgen discloses wherein the first support and the second support are fixedly attached  (fig 2 and 5 the supports are fixed to the body to the body. With respect to claim 39, Strippgen discloses wherein the first support and the second support each include a pin (fig 5, 140)  having an annular depression or groove (fig 5, 146). With respect to claim 40, Strippgen discloses wherein the mobile head includes a cylindrical or circular surface (fig 2, 120) for contacting the second rod. With respect to claim 41, Strippgen discloses further comprising: a knob (fig 2, 36) attached to the mobile head to manually displace the mobile head, or a motor linked to the mobile head to displace the mobile head.

    PNG
    media_image1.png
    875
    665
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 42-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strippgen et al. (US Pub 2003/0205075) in view of Holmes (US patent 6,006,581).
 With respect to claim 42, Strippgen discloses an orthopedic rod bender system (see fig 2 and 5 above) comprising: a second rod (fig 2, 14); and an orthopedic rod bender (fig 2, 10) including, a rod receiving zone (fig 2, 142) configured to receive the second rod to which a curvature is to be imparted (paragraph 8); a first support (fig 2, 140 top) and a second support (fig 2, 140 bottom) for contacting the rod, the first support and the second support being located on a first side (right of fig 2) of the rod receiving zone; and  a mobile head (fig 5, 150)  located on a second side (left of fig 2) of the rod receiving zone opposite the first side, the mobile head configured to displace towards the first side and, in the rod receiving zone, configured to contact the second rod and to apply a force to the second rod to push the second rod to impart a curvature to the second rod (paragraph 8). With respect to claim 44, Strippgen discloses wherein the second rod is an inter-vertebral linking rod (title).
Strippgen does not specifically disclose a first rod contacting the first and second supports having a predefined curvature that is received in the rod receiving zone and the mobile head pushes the second rod to impart the curvature of the first rod.
	Holmes discloses a rod bender system with a second rod (fig 3, 14) and a first rod (fig 3, 12 contacting the first and second supports (contacting 44 and 46) having a predefined curvature (fig 5 and col. 3, ll. 27-30, rod 12 is a template rod) that is received in the rod receiving zone and the mobile head pushes the second rod to impart the curvature of the first rod (Col. 1, ll. 32-35) to allow for accurate bending of an implanted rod and prevent the need to rebend the rod (col. 2, ll. 62-67).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Strippgen to include a first rod contacting the first and second supports having a predefined curvature that is received in the rod receiving zone and the mobile head pushes the second rod to impart the curvature of the first rod in view of Holmes in order to allow for accurate bending of an implanted rod and prevent the need to rebend the rod.
With respect to claim 46, Strippgen discloses an orthopedic rod bending method (See fig 2 and above) performed with an orthopedic rod bender, comprising the steps of: inserting the second rod into the rod receiving zone between the first rod and a mobile head of the orthopedic rod bender (fig 2); and displacing the mobile head towards the second rod to contact the second rod and to apply a force to the second rod to push the second rod to impart a curvature to the second rod (paragraph 8). 
Strippgen discloses the claimed invention except for inserting a first rod into a rod receiving zone of the orthopedic rod bender, such that the first rod is in contact with the first support and the second support and inserting the second rod between the first rod and the mobile head and imparting the curvature of the first rod to the second.
Holmes discloses inserting a first rod (fig 3, 14) into a rod receiving zone(fig 3, where rods 12 and 14 are located) of the orthopedic rod bender, such that the first rod is in contact with the first support and the second support (fig 3A, 12 is contacting 44 and 46) and inserting the second rod (Fig 3, 14) between the first rod and the mobile head and imparting the curvature of the first rod to the second (col. 1, ll. 32-35) in order to allow for accurate bending of an implanted rod and prevent the need to rebend the rod (col. 2, ll. 32-35). With respect to claim 50, Holmes discloses wherein the first rod has a predefined curvature corresponding or matching a curvature linking or passing through heads of a plurality of implanted spinal screw heads (col.1, ll. 17-22).


    PNG
    media_image2.png
    828
    501
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Strippgen to include inserting a first rod into a rod receiving zone of the orthopedic rod bender, such that the first rod is in contact with the first support and the second support and inserting the second rod between the first rod and the mobile head and imparting the curvature of the first rod to the second in view of Holmes in order to allow for accurate bending of an implanted rod and prevent the need to rebend the rod. With respect to claim 47, Strippgen in view of Holmes wherein the step of displacing further comprises: forcing the second rod by the applied force to push the second rod towards the first rod to impart a matching or corresponding curvature of the first rod to the second rod (paragraph 8 of Strippgen discloses applying a force while col. 1 32-35 of Holmes discloses matching the second rod to the first). With respect to claim 48, Strippgen in view of Holmes wherein the step of displacing further comprises: applying the force to the second rod to push the second rod towards the first rod to impart a curvature of the first rod to the second rod thereby solely generating tensional forces in the second rod (paragraph 8 of Strippgen). With respect to claim 49, Strippgen in view of Holmes further comprising the steps of: rotating at least one of the first rod and the second rod; and displacing of the mobile head towards the second rod to contact the second rod and to apply a force to the second rod to push the second rod towards the first rod to impart a further curvature of the first rod to the second rod (paragraph 8 discloses displacing the rod along the bender and apply the curve).
	With respect to claim 43 and 45, Strippgen in view of Holmes discloses the claimed invention except for the first rod includes a work-hardening material or aluminum, copper, 6061-T6 alloy or 6061-T4 alloy. Holmes discloses the first rod can be made from a pliable material (col. 1 ll. 20). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have the first rod includes a work-hardening material or aluminum, copper, 6061-T6 alloy or 6061-T4 alloy, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. With respect to claim 45, Strippgen discloses the second rod made from steel or titanium (paragraph 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210275239 A1 discloses a rod bender
US 10702323 B2 discloses a rod bender with first and second rods
US 20170238976 A1 discloses a template rod and materials thereof
US 9314830 B2 discloses a rod bender
US 9144835 B2 discloses a rod bender
US 20120186411 A1 discloses a rod bender
US 20090222020 A1 discloses a rod bender 
US 6644087 B1 discloses a rod bender 
US 5237847 A discloses a rod bender


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772